DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 6/17/2022 in which claims 1-2, 13, and 18 have been amended, claim 21 has been canceled.  Thus, the claims 1-20 and 22-25 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of calculating a bindable resource value (i.e., an insurance premium amount) without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 13, and 18.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a system with an automated risk relationship finalization computer server associated with an enterprise, comprising: (a) an automated potential risk relationship platform associated with an encrypted database management system, coupled to a remote partner platform, including: a computer processor, and a computer memory, coupled to the computer processor and storing instructions that when executed by the computer processor, cause the automated potential risk relationship platform to: (i) ingest potential risk relationship data received from the remote partner platform, the potential risk relationship data being associated with an entity and including an entity identifier, (ii) determine, by a lead process, suitability of the entity to engage in a risk relationship, (iii) responsive to the determination the entity is suitable to engage in the risk relationship, automatically retrieve third-party data from a remote third-party platform to supplement the potential risk relationship data with the third-party data, wherein the third-party data is pre-filled in the automated potential risk relationship platform and improves the availability of credible data; (iv) determine whether the supplemented potential risk relationship data qualified for a resource calculation process, (v) in a case the determination is that the supplemented potential risk relationship data does not qualify for the resource calculation process, ceasing an automated first look quote flow from generating a bindable resource value, wherein the cessation of the automated first look quote flow reduces a bandwidth used by the system, (vi) in a case the determination is that the supplemented potential risk relationship data qualified for the resource calculation process, automatically calculate a bindable resource value for the entity based on the supplemented potential risk relationship data, and (vii) transmit, via security features, an indication of the calculated bindable resource value to the partner platform; (b) the automated risk relationship finalization computer server, coupled to the automated potential risk relationship platform, programmed to: (i) received an indication that the entity requested that a finalization process be executed, and (ii) responsive to the received indication, execute the finalization process in accordance with the supplemented potential risk relationship data and the calculated bindable resource value; (c) a calendar function, coupled to the automated potential risk relationship platform, to automatically generate a reminder to issue a risk relationship policy in response to execution of the finalization process; and (d) an email server, coupled to the calendar function, to automatically establish a channel of communication to transmit a message including the reminder generated by the calendar function, via the established channel of communication.  These limitations (with the exception of italicized limitations) describe the abstract idea of calculating a bindable resource value, which correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles (insurance)).  The limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a computer processor, and a computer memory, coupled to the computer processor and storing instructions that when executed by the computer processor, cause the automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, security features, automatically feature, and an email server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a computer processor, and a computer memory, coupled to the computer processor and storing instructions that when executed by the computer processor, cause the automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, security features, automatically feature, and an email server result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a computer processor, and a computer memory, coupled to the computer processor and storing instructions that when executed by the computer processor, cause the automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, security features, automatically feature, and an email server are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention by applying the exception using a generic computer element (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites the additional limitations of an automated risk relationship finalization computer server, an automated potential risk relationship platform, a computer processor, and a computer memory, coupled to the computer processor and storing instructions that when executed by the computer processor, cause the automated potential risk relationship platform, a remote partner platform, a remote third-party platform, the system, security features, automatically feature, and an email server are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 13 and 18 and hence the claims 13 and 18 are rejected on similar grounds as claim 1.
Dependent claims 2-12, 14-17, 19-20, and 22-25 further define the abstract idea that is present in their respective independent claims 1, 13, and 18, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-20 and 22-25 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 6/17/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the hardware elements arranged and operating as specifically recited in Claim 1 clearly improve the operation of the overall system by reducing message transmission, improving response times, automatic ingestion and combining of information, determining suitability of an entity prior to proceeding, automatically retrieving data to supplement ingested data (where the automated retrieval and pre-filling of data improves the availability of credible data as the conventional manual process was cumbersome and error prone due to the volume of data), automatically generating a reminder, and automatically establishing a communication channel to send the message, etc.  
Examiner respectfully disagrees and notes that improving the operation of the overall system is not a technical improvement.  The improvement results from streamlining the operation and processing data in an efficient manner.  These improvements do not qualify as technical/technology improvements and are not sufficient to transform an abstract idea into a practical application.  These improvements may offer an improvement to an abstract idea of message transmissions, response times, combining of information, determining suitability of an entity prior to proceeding, retrieving data to supplement ingested data, generating a reminder and establishing a communication channel to send the message.  The automatically feature merely automates a manual process, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  Mere automation of manual processes may not be sufficient to show an improvement in computer-functionality and hence is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant also states that determining suitable of an entity to engage in a risk relationship and then, based on that determination, automatically retrieving third-party data to supplement already ingested data, together with the calendar function and email server features now recited in Claim 1, improves the operation of the computer system and is patent eligible subject matter.
Examiner respectfully disagrees and notes that determining suitable of an entity to engage in a risk relationship and then, based on that determination, retrieving third-party data to supplement already ingested data, together with the calendar function and features are an improvement to an abstract idea and not to technology.  These improvements do not qualify as technical/technology improvements and are not sufficient to transform an abstract idea into a practical application.  The automatically feature merely automates a manual process, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  Mere automation of manual processes may not be sufficient to show an improvement in computer-functionality and hence is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693